January 27, 2006


Mr. Michael Byrd
Jackson Walker, LLP
901 Main Street, Suite 6000
Dallas, TX 75202

Ms. Mary A. Keeney
Graves Dougherty Hearon & Moody, P.C.
401 Congress Avenue, Suite 2200
Austin, TX 78701-3587
Mr. Robert J. Hearon Jr.
Graves Dougherty Hearon & Moody, PC
401 Congress, Suite 2200
Austin, TX 78701

Ms. Elizabeth R. B. Sterling
Office of the Attorney General
P. O. Box 12548
Austin, TX 78711-2548

RE:   Case Number:  03-0789
      Court of Appeals Number:  03-02-00602-CV
      Trial Court Number:  GN1-00469

Style:      AT&T COMMUNICATIONS OF TEXAS, L.P.
      v.
      SOUTHWESTERN BELL TELEPHONE COMPANY AND SOUTHWESTERN BELL
      COMMUNICATIONS SERVICES, INC. D/B/A SOUTHWESTERN BELL LONG DISTANCE

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced causes.


                                       Sincerely,
                                       [pic]
                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Amalia               |
|   |Rodriguez-Mendoza        |
|   |Ms. Diane O'Neal         |
|   |Honorable Suzanne        |
|   |Covington                |